NOT FOR PUBLICATION

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE

AMANDA SELBY & JASON SELBY, as         )
Parents and Natural Guardians of W.S., a
                                       )
Minor, and Individually in their own right,
                                       )                          No. 18-9675 (RBK/JS)
                                       )
                Plaintiffs,            )
                                       )                          OPINION
          v.                           )
                                       )
INSPIRA MEDICAL CENTERS, INC., et al., )
                                       )
                Defendants.

KUGLER, United States District Judge:

        THIS MATTER comes before the Court by way of Plaintiffs’ Motion for Voluntary

Dismissal of this case, without prejudice, pursuant to Federal Rule of Civil Procedure 41(a)(2).

[Doc. No. 20]. Defendants oppose the motion and argue that substantial prejudice will result.

[Doc. Nos. 21, 22]. For the reasons expressed below, Plaintiffs’ Motion is GRANTED.



   I.      BACKGROUND

        This is a medical malpractice case involving the birth of W.S., a now-four-year-old minor

plaintiff. The case, having first been filed in the Superior Court of New Jersey on April 9, 2018,

arrived before this Court by way of removal. Not. Rem’l [Doc. No. 1].

        At this point in the litigation, Defendants have only served answers with third party

claims, but no written discovery has been answered, nor have any depositions taken place. Pls.

Mot. Vol. Dismissal [Doc. No. 20] at 2. Following a scheduling conference with Magistrate

Judge Schneider, the Court ordered Plaintiffs to file the instant motion to dismiss without
prejudice and further stayed Plaintiffs’ complaint pending further Order of the Court.

Scheduling Order. [Doc. No. 19].

         On July 31, 2018, Plaintiffs timely filed the instant motion seeking to voluntarily dismiss

the complaint without prejudice. [Doc. No. 20]. In their motion, Plaintiffs explained that they

seek to dismiss the case “in order to file a more narrow, targeted case in state court.” Id.

Subsequently, on December 18, 2018, Plaintiffs filed a letter addressing their Voluntary Motion

to Dismiss. Pls. Letter [Doc No. 25]. In this letter, Plaintiffs inform the Court that they intend to

cure any deficiencies within the complaint but now wish to re-file this action in federal court. Id.



   II.      DISCUSSION

         Under Rule 41(a)(2), “an action may be dismissed at the plaintiff's request only by court

order, on terms that the court considers proper . . . . Unless the order states otherwise, a dismissal

under this paragraph (2) is without prejudice.” Fed.R.Civ.P. 41(a)(2). Whether a Rule 41(a)(2)

dismissal should be granted is within the sound discretion of the court. Quality Improvement

Consultants, Inc. v. Williams, 129 Fed. App'x 719, 722 (3d Cir.2005) (citing Ferguson v. Eakle,

492 F.2d 26, 28 (3d Cir.1974)). “Generally, a motion for dismissal should not be denied absent

substantial prejudice to the defendant.” Sporn v. Ocean Colony Condo. Ass'n, 173 F.Supp.2d

244, 255 (D.N.J.2001) (internal quotation marks omitted).

         Courts in this district have considered a variety of factors when ruling on a motion to

voluntarily dismiss under Rule 41, including, “(1) the expense of a second litigation; (2) the

effort and expense incurred by defendant in preparing for trial in the current case; (3) the extent

to which the case is progressing; and (4) plaintiff's diligence in bringing the motion to dismiss.”

Assadourian v. Harb, No. 06–896, 2009 WL 2424704, at *2 (D.N.J. Aug.6, 2009) (citing Sporn,
173 F.Supp.2d at 255). Additionally, Rule 41 motions “should be allowed unless defendant will

suffer some prejudice other than the mere prospect of a second lawsuit.” In re Paoli R.R. Yard

PCB Litig., 916 F.2d 829, 863 (3d Cir.1990); see also Environ Prods. ., Inc. v. Total

Containment, Inc., No. 94–7118, 1995 WL 459003, at *5 (E.D.Pa. July 31, 1995) (“Plain legal

prejudice simply does not result . . . when plaintiff may gain some tactical advantage by a

voluntary dismissal.”) (citing In Re Paoli, 916 F.2d at 863).

       Here, all four Sporn factors weigh in favor of Plaintiffs’ request for dismissal. Most

obviously, litigation is at an early stage: discovery has not been conducted, and the Court’s June

28, 2018 Scheduling Order has stayed the Plaintiffs’ complaint. [Doc. No. 19]. This indicates

that the Defendants have not expended great financial resources in preparation for trial. In

addition, Plaintiffs diligently filed the present motion consistent with the June 28 Scheduling

Order. Finally, Defendants do not indicate in any convincing way that prejudice will result in

Plaintiffs’ dismissing their claims.

       This Court further rejects the Defendants’ argument that Plaintiffs must provide the Court

with additional information within their Rule 41 motion. Neither the Federal Rules nor the cases

cited by the Defendants support this argument. In fact, the Rule at issue highlights the Court’s

broad discretion. See Fed. R. Civ. P. 41(a)(2) (“[A]n action may be dismissed at the plaintiff’s

request only by court order, on terms that the court consider proper.”) (emphasis added). In

addition to weighing the four factors above, courts will consider a plaintiff’s explanation for

wanting to voluntary dismiss a claim. Here, Plaintiffs explained that they wished to cure their

claim and file a more narrow, targeted action in state court. Pls. Mot. at 2. This explanation

appears wholly consistent with Federal Rule 41.

       Finally, the Plaintiffs’ subsequent letter explaining a new desire to re-file in federal court
does not change this Court’s decision to grant the motion for voluntary dismissal. Again, this

Court’s analysis is the same, and Plaintiffs satisfy the four factor Sporn test because of the early

stage of the litigation and the lack of resources expended in anticipation of trial. In this more

recent letter, Plaintiffs affirm their desire to cure deficiencies within the original complaint. Pls.

Letter [Doc. No. 25]. Relatedly, the Plaintiffs’ revelation that they wish to remain in federal

court undercuts any fleeting arguments that the voluntary dismissal is a disingenuous attempt to

forum shop.



   III.      CONCLUSION

          For the reasons outlines above, the Court GRANTS Plaintiffs’ motion for voluntary

dismissal. An appropriate Order shall issue.



Dated: 12/19/2018                                                            s/ Robert B. Kugler
                                                                           ROBERT B. KUGLER

                                                                       United States District Judge
